Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into effective as
of October 3, 2011, by and between RF MICRO DEVICES, INC., a North Carolina
corporation (the “Company”), and Norman A. Hilgendorf (the “Executive”).

WHEREAS, the Executive is currently employed by the Company; and

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management group to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

WHEREAS, the Company has determined that the best interests of the Company and
its shareholders will be served by reinforcing and encouraging the continued
dedication of the Executive to his assigned duties without distractions arising
from a potential change in control of the Company; and

WHEREAS, this Agreement is intended to remove such distractions and to reinforce
the continued attention and dedication of the Executive to his assigned duties;
and

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:

1. Term of Agreement. This Agreement shall become effective on the date hereof
and shall continue in effect until the earliest of (a) October 2, 2012, if no
Change in Control has occurred before that date; provided, however, that
commencing on October 3, 2012 and each year thereafter, the term of this
Agreement shall automatically be extended for an additional one year unless, not
later than July 2 of such year, the Company shall have given notice to the
Executive that it does not wish to extend this Agreement (such initial period,
as it may be extended as described in Section 1(a) herein, being referred to as
the “Term”); (b) the termination by either party of the Executive’s employment
with the Company for any reason prior to a Change in Control; or (c) the
expiration following a Change in Control of two years and the fulfillment by the
Company and the Executive of all of their obligations hereunder. Notice by the
Company of its intention not to extend the term of this Agreement and its
expiration at the end of the Term shall not constitute termination of employment
and the Executive shall not be entitled to the payment of benefits under
Sections 4 and 5 unless he is otherwise entitled to such benefits pursuant to
the terms herein. Furthermore, nothing in this Section 1 shall cause this
Agreement to terminate before both the Company and the Executive have fulfilled
all of their obligations hereunder.

2. Change In Control.

(a) No compensation shall be payable under this Agreement unless and until
(i) there has been a Change in Control of the Company while the Executive is
still an employee of the Company and (ii) the Executive’s employment by the
Company is terminated for a reason other than one or more of the circumstances
specified in Section 3(a)(i) through (v).

 



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, a “Change in Control” of the Company
shall be deemed to have occurred on the first to occur of the following:

(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, forty percent (40%) or more of the
outstanding Common Stock of the Company;

(ii) The date the shareholders of the Company approve a definitive agreement
(A) to merge or consolidate the Company with or into another corporation or
other business entity (for these purposes, each, a “corporation”), in which the
holders of the Company’s Common Stock immediately prior to the merger or
consolidation have voting control over less than sixty percent (60%) of the
voting securities of the surviving corporation outstanding immediately after
such merger or consolidation, or (B) to sell or otherwise dispose of all or
substantially all the assets of the Company; or

(iii) The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the 12-month period.

For purposes herein, the term “person” shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than the Company, a subsidiary of the
Company or any employee benefit plan(s) sponsored or maintained by the Company
or any subsidiary thereof, and the term “beneficial owner” shall have the
meaning given the term in Rule 13d-3 under the Exchange Act.

3. Termination Following Change In Control.

(a) Termination. If a Change in Control of the Company shall have occurred while
the Executive is still an employee of the Company, the Executive shall be
entitled to the payments provided in Sections 4 and 5 herein upon the
termination of the Executive’s employment with the Company within the
twenty-four (24) month period following a Change in Control, whether such
termination is by the Executive or by the Company, unless such termination is as
a result of (i) the Executive’s death; (ii) the Executive’s Disability (as
defined in Section 3(b) below); (iii) the Executive’s Retirement (as defined in
Section 3(c) below); (iv) the Executive’s termination of employment by the
Company for Cause (as defined in Section 3(d) below); or (v) the Executive’s
decision to terminate employment other than for Good Reason (as defined in
Section 3(e) below). For purposes of this Agreement, the twenty-four (24) month
period following a Change in Control shall be referred to as the “Termination
Period.”

(b) Death or Disability.

(i) Disability. In the event that the Executive’s employment terminates because
of Disability, the Company shall have no obligation or liability to the
Executive pursuant to this Agreement by reason of such termination (except as
may be otherwise provided in Section 4(d) herein) and this Agreement shall
terminate upon the Executive’s termination of employment due to Disability;
provided, however, that the Executive’s

 

2



--------------------------------------------------------------------------------

termination of employment due to Disability shall be effective only at the end
of thirty (30) days following the delivery of a Notice of Termination (as
defined in Section 3(f) below) due to Disability by the Company to the Executive
and only if Executive fails to return to the full-time performance of duties by
the end of such 30-day notice period. For the purposes of this Agreement,
“Disability” shall mean a physical or mental illness or injury that prevents the
Executive from performing the essential functions of his duties (as they existed
immediately before the illness or injury) on a full-time basis for a period of
at least six (6) consecutive months. The Board of Directors of the Company (the
“Board”) shall have sole authority to determine if a Disability exists.

(ii) Death. This Agreement shall terminate immediately in the event of the death
of the Executive occurring at any time during the Term hereof, and in such event
the Company shall have no obligation or liability to the Executive or his legal
representatives by reason of such termination (except as may be otherwise
provided in Section 4(d) herein).

(c) Retirement. In the event that the Executive’s employment terminates due to
his Retirement, the Company shall have no obligation or liability to the
Executive pursuant to this Agreement upon such termination (except as otherwise
provided in Section 4(d) herein), and the Agreement shall terminate upon the
Executive’s termination of employment due to such Retirement. “Retirement” as
used in this Agreement shall mean the earlier to occur of (i) the Executive’s
normal retirement date under the Company’s tax-qualified retirement plan or any
successor plan thereto applicable to the Executive or (ii) the Executive’s
retirement date under a contract, if any, between the Executive and the Company
providing for his retirement from the employment of the Company or an Affiliate
(as defined in Section 11(a) herein) on a date other than such normal retirement
date.

(d) Cause.

(i) If the Executive’s employment with the Company is terminated for Cause, the
Company shall have no obligation or liability to the Executive under this
Agreement (except as may be otherwise specifically provided herein), and this
Agreement shall terminate upon the Executive’s termination of employment for
Cause.

(ii) For purposes of this Agreement, “Cause” shall mean the occurrence of any
one or more of the following:

(A) The willful and continued failure of the Executive to perform his duties
with the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such failure after the
Executive has received a Notice of Termination without Cause by the Company or
has delivered a Notice of Termination for Good Reason to the Company) which has
not been corrected within thirty (30) days after a written demand for
performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed the Executive’s duties;

(B) The Executive’s willfully or recklessly engaging in conduct that damages the
business or reputation of Company or any Affiliate;

 

3



--------------------------------------------------------------------------------

(C) The conviction of the Executive by a court of competent jurisdiction of, or
a plea by the Executive of “guilty” or “no contest” to, a felony, or any
misdemeanor that involves moral turpitude;

(D) The Executive’s engaging in any act of fraud, theft, misappropriation,
embezzlement or dishonesty to the material detriment of the Company;

(E) Any diversion by the Executive of a material business opportunity from the
Company for his own personal benefit without written consent of the Board that
continues for a period of thirty (30) days after written notice from the Company
to the Executive;

(F) Any willful breach by the Executive of a material term of this Agreement
(including but not limited to, any covenant contained in Section 9 of this
Agreement) that continues for a period of thirty (30) days after written notice
from the Company to the Executive;

(G) The repeated use of alcohol by the Executive in a manner that materially
interferes with the performance of his duties or the illegal use by the
Executive of a “controlled substance” (as defined in the North Carolina
Controlled Substance Act, N.C. Gen. Stat., Chapter 90, Section 86 to 113.8);

(H) Any willful and material violation of any provision of the Company’s
Corporate Governance Guidelines, the Company’s Code of Business Conduct and
Ethics and other similar codes, policies and guidelines adopted from time to
time by the Board (including, but not limited to, those policies related to
equal employment opportunity and harassment); or

(I) The Executive’s willful and material violation of the requirements of the
Sarbanes-Oxley Act of 2002 or any other federal or state securities law, rule or
regulation, including, without limitation, the Executive’s engagement in any
willful conduct that results in the Executive’s obligation to reimburse the
Company for the amount of any bonus, incentive-based compensation, equity-based
compensation, profits realized from the sale of the Company’s securities or
other compensation pursuant to application of the provisions of Section 304 of
the Sarbanes-Oxley Act of 2002.

Cause shall be determined solely by the Board in the exercise of good faith and
reasonable judgment; provided, however, that the Executive shall retain the
right to contest any determination of Cause through appropriate legal means. For
purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Cause
shall not include the Executive’s Disability.

(e) Good Reason. The Executive may terminate his employment for Good Reason at
any time after a Change of Control during the Termination Period. For purposes
of this Agreement, “Good Reason” shall mean any of the following:

(i) Any material reduction by the Company without the Executive’s written
consent in the Executive’s basic duties and responsibilities;

 

4



--------------------------------------------------------------------------------

(ii) Any material reduction by the Company of the Executive’s base salary, other
than a reduction in accordance with the Executive’s written consent or that is
part of a salary reduction plan implemented by the Board and applicable on a
proportionate basis to all officers or all employees, as the case may be (and
not the Executive singly);

(iii) Any failure by the Company to continue the Executive’s ability to
participate in (A) the Company’s 2003 Stock Incentive Plan or any other
equity-based compensation plans established by the Company for the benefit of
key employees, (B) any tax-qualified retirement plans sponsored by the Company
for the benefit of its employees and any non-qualified deferred compensation
plans or arrangements sponsored by the Company for the benefit of certain key
employees, or (C) any welfare benefit plans and arrangements sponsored from time
to time by the Company for the benefit of its employees, including, without
limitation, any life insurance, accident, disability, medical, vision,
prescription drug, vacation, sick leave and dental plans, policies or
arrangements which are generally available to the employees of the Company
(“Welfare Benefit Plans”) and all other similar plans or arrangements which are
from time to time made generally available to officers of the Company and in
which the Executive participates, unless there are substituted therefor plans or
arrangements providing the Executive with essentially equivalent and no less
favorable benefits, or any action or inaction by the Company that would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such plan or successor plan or deprive the
Executive of any material fringe benefit enjoyed by the Executive; provided,
however, that (X) a reduction in the Executive’s Cash Bonus Plan (“Cash Bonus
Plan”) or successor cash incentive compensation plan payments due to the failure
to attain certain performance-based objectives, (Y) a reduction in the
Executive’s benefits due to the Company’s decision to discontinue the
availability of or modify or amend any plan or arrangement for all officers or
all employees, as the case may be (and not the Executive singly) or (Z) the
substitution for any incentive or bonus plan of an alternate plan or arrangement
having a reasonably equivalent opportunity to earn payments comparable to those
earned under the current plans, shall not be deemed to constitute “Good Reason”
under this Section 3(e)(iii);

(iv) A relocation of the Company’s principal executive offices to a location in
excess of thirty (30) miles from Greensboro, North Carolina without the
Executive’s express written consent;

(v) Any material reduction in the number of paid vacation days to which the
Executive is entitled at the time of the Change in Control of the Company (other
than a reduction with the Executive’s written consent); or

(vi) Any failure of the Company without the Executive’s written consent to
obtain the assumption of this Agreement by any successor or assignee of the
Company (and parent corporation of such successor or assignee, if applicable),
as provided in Section 11(a) herein.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason under this Section 3(e) shall cease to be an event
constituting Good Reason if the Executive fails to provide the Company with
notice of the occurrence of any of the foregoing within the thirty (30) day
period immediately following the date on which the Executive first becomes aware
of the occurrence of such event or the last occurrence of any event, which taken
together with any other event, is alleged to constitute Good Reason.

(f) Notice of Termination. Any termination of the Executive’s employment (i) by
the Company due to Disability, Retirement or for Cause or (ii) by the Executive
for Good Reason shall be communicated by a Notice of Termination. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated. For purposes of this Agreement, no such purported
termination by the Company or the Executive shall be effective without such
Notice of Termination.

(g) Date of Termination. “Date of Termination” shall mean (i) if the Executive
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during such
30-day period); (ii) if the Executive is terminated by the Company for any other
reason, the date on which a Notice of Termination is given (or such later date
as is specified in such notice); or (iii) if the Executive terminates for Good
Reason, the date on which a Notice of Termination is given (or such later date
as is specified in such notice).

4. Payment of Compensation upon Termination of Employment. If, during the
Termination Period, the employment of the Executive shall terminate pursuant to
a “Qualifying Termination” (as defined herein), then the Company shall provide
to the Executive the payments described in this Section 4 and, if applicable,
Section 5. For the purposes of the Agreement, a “Qualifying Termination” means
(i) the Company’s termination of the Executive’s employment other than because
of death, Disability, Retirement or for Cause, as provided in Sections 3(b),
3(c) and 3(d) herein, or (ii) the Executive’s termination of his employment for
Good Reason pursuant to Section 3(e) herein.

(a) Cash Payments. If, during the Termination Period, the employment of the
Executive shall terminate pursuant to a Qualifying Termination, then the Company
shall provide to the Executive the following cash payments:

(i) Within thirty (30) days following the Date of Termination (or such earlier
date, if any, as may be required under applicable wage payment laws), a lump-sum
cash amount equal to the sum of (A) the Executive’s accrued but unpaid base
salary through the Date of Termination and any bonus amounts which have been
earned or become payable, to the extent not theretofore paid or deferred, (B) a
pro rata portion of the Executive’s annual bonus for the fiscal year in which
the Executive’s Date of Termination occurs in an amount at least equal to
(1) the Executive’s Bonus Amount (as defined below), multiplied by (2) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is three hundred sixty-five (365), and reduced by (3) any
amounts paid from the Company’s incentive plan for the fiscal year in which

 

6



--------------------------------------------------------------------------------

the Executive’s Date of Termination occurs and (C) any accrued vacation pay, to
the extent not theretofore paid. The lump-sum cash payment to be made to the
Executive pursuant to this Section 4(a)(i) is intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
all guidance promulgated thereunder, including the final Treasury Regulations
(collectively, “Code Section 409A”), under the exemption found in Regulation
Section 1.409A-(b)(4) for short-term deferrals.

(ii) A severance benefit (the “Severance Benefit”) payable in accordance with
the provisions of this Section 4(a)(ii) equal to the sum of (i) one (1) times
the Executive’s highest annual rate of base salary during the 12-month period
immediately prior to Executive’s Date of Termination, plus (ii) one (1) times
the Executive’s Bonus Amount. That portion of the Severance Benefit payable to
the Executive pursuant to this Section 4(a)(ii) that exceeds the “separation pay
limit,” if any, shall be paid to the Executive in a lump sum payment within
thirty (30) days following the Date of Termination (or such earlier date, if
any, as may be required under applicable wage payment laws). The “separation pay
limit” shall mean two (2) times the lesser of: (1) the sum of the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the calendar year immediately preceding the calendar year in
which the Executive’s Date of Termination occurs (adjusted for any increase
during that calendar year that was expected to continue indefinitely if the
Executive had not terminated employment); and (2) the maximum dollar amount of
compensation that may be taken into account under a tax-qualified retirement
plan under Code Section 401(a)(17) for the year in which his Date of Termination
occurs. The lump-sum payment to be made to the Executive pursuant to this
Section 4(a)(ii) is intended to be exempt from Code Section 409A under the
exemption found in Regulation Section 1.409A-(b)(4) for short-term deferrals.
The remaining portion of the Severance Benefit payable to the Executive pursuant
to this Section 4(a)(ii) shall be paid in periodic installments over the
Compensation Period (as defined herein) in accordance with the normal payroll
practices of the Company. Notwithstanding the foregoing, in no event shall such
remaining portion of the Severance Benefit be paid to the Executive later than
December 31 of the second calendar year following the calendar year in which
Executive’s Termination Date occurs. The payments to be made to the Executive
pursuant to the immediately preceding sentence of this Section 4(a)(ii) are
intended to be exempt from Code Section 409A under the exemption found in
Regulation Section 1.409A-(b)(9)(iii) for separation pay plans (i.e., the
so-called “two times” pay exemption).

(iii) For purposes of this Section 4(a), “Bonus Amount” shall mean the
Executive’s target annual bonus opportunity as defined in the Company’s Cash
Bonus Plan or successor cash incentive compensation plan for the year in which
his Date of Termination occurs. The one (1) year period following the Qualifying
Termination of the Executive for which the benefits provided pursuant to
Section 4(a) and 4(b) shall be or shall have been provided is referred to herein
as the “Compensation Period.”

(b) Continued Coverage. If, during the Termination Period, the employment of the
Executive shall terminate pursuant to a Qualifying Termination, the Executive
shall be entitled to the following special benefits:

(i) The Executive shall be entitled to participate (treating the Executive as an
active employee for this purpose) in the group health plan or program and the
group

 

7



--------------------------------------------------------------------------------

dental plan or program (in each case whether insured or self-insured, or any
combination thereof) provided by the Company for the benefit of its active
employees and their dependents (the “Company Health Care Plan”) during the
Compensation Period (the “Continuation Coverage”). The Company shall use its
best efforts to provide the Executive and his dependents with the Continuation
Coverage under the Company Health Care Plan, including, if necessary, amending
the applicable provisions of the Company Health Care Plan and negotiating the
addition of any necessary riders to any group health insurance contract. During
the Compensation Period, the Executive shall pay the entire premium required for
the Continuation Coverage under the Company Health Care Plan. The premium
required for the Continuation Coverage during the first eighteen (18) months of
the Compensation Period (or the entire Compensation Period if the duration of
the Compensation Period is less than eighteen (18) months) shall be equal to the
premium required by the continuation of coverage requirements of Section 4980B
of the Code and Part 6 of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“COBRA”), for such Continuation Coverage (the “COBRA
Rate”). During the remainder of the Compensation Period, if any, the premium
required for the Continuation Coverage shall be the greater of the COBRA Rate or
the actuarially determined cost of the Continuation Coverage as determined by an
actuary selected by the Company.

(ii) If at any time during the Compensation Period the Company is unable for
whatever reason to provide the Executive with the Continuation Coverage under
the Company Health Care Plan, the Company shall use its best efforts to provide
the Executive coverage under an individual policy of health insurance (the
“Individual Health Care Policy”) providing coverage which is substantially
identical to the Continuation Coverage to be provided under the Company Health
Care Plan. In such event, the Executive shall pay the entire premium charged for
coverage of the Executive and his dependents under the Individual Health Care
Policy.

(iii) The Continuation Coverage provided to the Executive and his dependents
pursuant to this Section 4(b) is intended to satisfy the continuation of
coverage requirements of COBRA. In the event that the period of Continuation
Coverage expires prior to the end of the period of continuation coverage to
which the Executive and his dependents would be entitled under COBRA (the “COBRA
Period”), the Executive and/or his dependents may elect continuation coverage
under COBRA (“COBRA Coverage”) for the remainder of the COBRA Period. The
Executive and/or his dependents shall be responsible for paying the full amount
of the premium charged for such COBRA Coverage under the Company Health Care
Plan at the COBRA Rate. Notwithstanding the foregoing provisions of this
subsection (iii), in the event that the Continuation Coverage for whatever
reason does not satisfy the continuation of coverage requirements of COBRA, the
Executive and/or his dependents shall be entitled to elect COBRA Coverage in
lieu of the Continuation Coverage described in this Section 4(b). In such event,
the Executive and/or his dependents shall be responsible for paying the full
amount of the premium charged for such COBRA Coverage under the Company Health
Care Plan at the COBRA Rate.

(iv) During the Compensation Period, the Company shall pay to the Executive a
monthly special benefit as determined pursuant to the provisions of this
subsection (iv) (the “Special Benefit”). The amount of the monthly Special
Benefit shall be equal to that portion of the premium paid by the Executive for
the Continuation Coverage that exceeds

 

8



--------------------------------------------------------------------------------

the amount required to be paid by an “active employee” for his share of the cost
of family coverage. Such Special Benefit shall be paid to the Executive on the
20th day of each calendar month during the Compensation Period, or within ten
(10) business days thereafter. In addition, the Company shall pay to the
Executive an annual special bonus equal to the amount necessary to pay any
federal income tax, state income tax, or other tax imposed upon the Executive as
a result of the receipt of the Continuation Coverage and the Special Benefit
payment provided for in this Section 4(b). For purposes of determining the
amount of the annual special bonus, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation for
individuals in the calendar year in which the special bonus is paid. In
addition, the Executive shall be deemed to pay state income taxes at a rate
determined in accordance with the following formula:

(1 – (highest marginal rate of federal income taxation for individuals)) X
(highest marginal rate of income tax in the state in which the Executive is
domiciled for individuals in the calendar year in which the special bonus is
paid).

The amount of the special bonus shall be determined by the Company’s outside
independent accountants. The determination of the accounting firm shall be final
and binding on the Company and the Executive. The special bonus shall be paid to
the Executive in a single lump sum payment on or prior to December 31 of each
calendar year during which the Continuation Coverage is provided pursuant to
this Section 4(b).

(v) In addition to participation in the Company Health Care Plan during the
Compensation Period, the Executive shall as permitted by Code Section 409A also
be entitled to participate (treating the Executive as an “active” employee of
the Company for this purpose) during the Compensation Period in the other
Welfare Benefit Plans in which he participated immediately prior to his Date of
Termination and the benefits under such other Welfare Benefit Plans shall be
made available under the same terms and conditions available to active employees
(e.g., employee contributions are required for certain benefits that are in
effect for active employees who are similarly situated). Notwithstanding the
foregoing, the Company shall be entitled to provide an alternate form of any
particular benefit so long as such alternate form of benefit is substantially
equivalent and no lapses in coverage of the Executive result from such change in
benefits.

(vi) The Executive’s accrued benefits as of the Date of Termination under any
other of the Company’s employee benefit plans shall be paid to the Executive in
accordance with the terms of such plans. In addition, in the event of a
Qualifying Termination, the Company shall provide the Executive with one
(1) additional year of service credit under all non-qualified retirement plans
and excess benefit plans in which the Executive participated as of his Date of
Termination.

(c) Stock Awards. If, during the Termination Period, the employment of the
Executive shall terminate pursuant to a Qualifying Termination, then the
following shall apply with respect to any stock-based awards granted by the
Company.

 

9



--------------------------------------------------------------------------------

(i) Stock Options and Stock Appreciation Rights. All Company stock options,
stock appreciation rights or similar stock-based awards held by the Executive
will be accelerated and exercisable in full as of the Date of Termination,
without regard to the exercisability or vesting of such awards prior to the Date
of Termination.

(ii) Restricted Stock. All restrictions on any restricted stock awards,
restricted stock units, performance stock awards or similar stock-based awards
granted by the Company, including without limitation any vesting or performance
criteria, held by the Executive as of the Date of Termination shall be removed
and such awards shall be deemed vested and earned in full.

(d) Payments Due to Termination Other Than Qualifying Termination. If, during
the Termination Period, the Executive shall terminate other than by reason of a
Qualifying Termination, then the Company shall pay to Executive within thirty
(30) days following the Date of Termination (or such earlier date, if any, as
may be required under applicable wage payment laws) a lump-sum cash amount equal
to the sum of (i) Executive’s accrued but unpaid base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, and (ii) any accrued vacation pay, to the extent
not theretofore paid. The Company may make such additional payments, and provide
such additional benefits, to Executive as the Company and Executive may agree in
writing. The Executive’s accrued benefits as of the Date of Termination under
the Company’s employee benefit plans shall be paid to Executive in accordance
with the terms of such plans.

5. Certain Additional Payments by the Company; Code Section 409A Matters.

(a) Notwithstanding anything in this Agreement to the contrary and subject to
the provisions of this Section 5 (including the Safe Harbor Cap described in
subsection (b), in the event that the Independent Accountants (as defined below)
shall determine that any amount paid or distributed to the Executive pursuant to
this Agreement (the “Agreement Payments”) shall, as a result of a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, constitute a parachute payment
within the meaning of Section 280G of the Code, and the aggregate of such
parachute payments and any other amounts paid or distributed to the Executive
from any other plans or arrangements maintained by the Company, or by any other
member of the same affiliated group (as defined in Section 1504 of the Code
determined without regard to Section 1504(b)) which includes the Company (such
other payments together with the Agreement Payments shall be referred to as the
“Total Payments”), would more likely than not, in the opinion of the Independent
Accountants cause the Executive to be subject to the Excise Tax, the Company
shall pay to the Executive an additional amount (the “Gross-Up Payment”), such
that the net amount the Executive shall receive after the payment of any Excise
Tax shall equal the amount which he would have received if the Excise Tax had
not been imposed. The Gross-Up Payment shall be determined by the Independent
Accountants and shall equal the sum of the following:

(1) The rate of the Excise Tax multiplied by the amount of the excess parachute
payments;

(2) Any federal income tax, social security tax, unemployment tax or Excise Tax
imposed upon the Executive as a result of the Gross-Up Payment required to be
made under this Section 5; and

 

10



--------------------------------------------------------------------------------

(3) Any state income or other tax imposed upon the Executive as a result of the
Gross-Up Payment required to be made under this Section 5.

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation for individuals in the calendar year in which the Excise
Tax is required to be paid. In addition, the Executive shall be deemed to pay
state income taxes at a rate determined in accordance with the following
formula:

(1 - (highest marginal rate of federal income taxation for individuals)) x
(highest marginal rate of income tax in the state in which the Executive is
domiciled for individuals in the calendar year in which the Excise Tax is
required to be paid).

In the event the Executive is subject to the provisions of Section 68 of the
Code, the combined federal and state income tax rate determined above shall be
adjusted to reflect any loss in the federal deduction for state income taxes on
the Gross-Up Payment.

The Gross-Up Payment shall be paid to the Executive by the Company on or before
the date that the Executive is required to pay the Excise Tax; provided,
however, that if the amount of such payment cannot be finally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Company, of the minimum amount of such
payment and shall pay the remainder of such payment (together with interest at
the rate provided under Section 1274(b)(2)(B) of the Code) as soon as the amount
can be determined but no later than the thirtieth (30th) day after the date the
Executive becomes subject to the payment of the Excise Tax. In the event that
the Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, the Executive shall
repay to the Company, as applicable, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax, federal and state taxes imposed on the Gross-Up
Payment being repaid by the Executive, if such repayment results in a reduction
in Excise Tax and/or a federal or state tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time the Gross-Up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest payable with respect to
such excess) at the time that the amount of such excess is finally determined,
but in no event later than the last day of the calendar year following the
calendar year in which the Executive is required to pay the Excise Tax. The
parties agree that the intent of this Section 5 is that the Executive shall be
reimbursed for the Excise Tax on his excess parachute payments and all taxes on
that reimbursement. The intended goal is to place the Executive in the same
economic position as if no Excise Tax had been imposed. The Company will retain
an independent accounting firm (the “Independent Accountants”) acceptable to
both the Company and the Executive (other than the Company’s regular independent
auditors) to calculate the amount of the Gross-Up Payment. All fees and expenses
resulting from the retention of the Independent Accountants shall be paid by the
Company. All determinations made by the Independent Accountants pursuant to this
Section 5 shall be binding and conclusive on the Company and the Executive.

 

11



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions of Section 5(a), if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Total Payments would not be subject to the Excise Tax if the Total Payments were
reduced by an amount that is less than five percent (5%) of the portion of the
Total Payments that would be treated as “parachute payments” under Section 280G
of the Code, then the amounts payable to the Executive shall be reduced (but not
below zero) to the maximum amount that could be paid to the Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) and no Gross-Up Payment
shall be made to the Executive. The Company shall determine what items of
compensation shall be reduced and shall promptly notify the Executive of such
determinations. If an amount has been paid or distributed to the Executive which
should not have been paid or distributed due to the required reduction, the
Executive shall promptly return such amount to the Company (together with
interest at the rate set forth in Section 1274(b)(2)(B) of the Code).

(c) To the extent applicable, the parties hereto intend that this Agreement
comply with Code Section 409A including, if applicable, compliance with any
exemptions from Code Section 409A. The parties hereby agree that this Agreement
shall at all times be construed in a manner to comply with (or be exempt from)
Code Section 409A. Notwithstanding the amendment provisions of Section 13, the
Company shall have unilateral authority to amend this Agreement if necessary to
comply with, or be exempt from, Code Section 409A. The parties also agree that
in no event shall any payment required to be made pursuant to this Agreement
that is considered deferred compensation within the meaning of Code Section 409A
(and is not otherwise exempt from the provisions thereof) be accelerated or
delayed in violation of Code Section 409A. In addition, the parties agree that
if (i) if the Executive is a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof), then (ii) any payments that are
considered deferred compensation under Code Section 409A (and are not otherwise
exempt from the provisions thereof) cannot be paid to the Executive until the
lapse of six (6) months after his separation from service, (iii) any such
payments that would otherwise be paid within six (6) months after the
Executive’s separation from service shall be paid in lump sum within ten
(10) days after the lapse of such six (6) month period and all other payments
shall be made as would ordinarily have been made under the provisions of this
Agreement.

6. Withholding. The Company shall withhold from any amount payable to the
Executive (or to his beneficiary or estate or any other person) hereunder all
federal, state, local, foreign or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law, rule or
regulation.

7. No Right to Continued Employment. Nothing in this Agreement shall be deemed
to entitle Executive to continued employment with the Company or any of its
Affiliates, and if Executive’s employment with the Company or an Affiliate shall
terminate prior to a Change in Control, Executive shall have no further rights
under this Agreement (except as otherwise provided hereunder); provided,
however, that, notwithstanding the foregoing, any termination of Executive’s
employment during the Termination Period shall be subject to the provisions of
this Agreement.

8. Offset; No Obligation to Mitigate Damages.

(a) Offset. The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be subject
to, and (subject to any Code Section 409A considerations) may be reduced by the
amount related to, any right of set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Executive.

 

12



--------------------------------------------------------------------------------

(b) No Obligation to Mitigate. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment (except as otherwise provided in Section 4(b) with respect to the
payment of welfare plan benefits).

9. Confidentiality; Competition; Solicitation.

(a) Covenants of Executive. The Company and the Executive recognize that the
Executive’s services are special and unique and that the provisions herein for
compensation under Section 4 and Section 5 are partly in consideration of and
conditioned upon the Executive’s compliance with the covenants contained in this
Section 9. Accordingly, during the Term of the Agreement and, except as
otherwise provided in this Section 9, following the Executive’s termination of
employment, the Executive shall be subject to the covenants contained in this
Section 9.

(b) Assistance in Litigation. The Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any investigation, inquiry,
litigation or other proceeding in which it is or may become involved, and which
arises out of facts and circumstances known to the Executive (and without regard
to whether the Executive is a party thereto), provided that such assistance
shall not conflict or unreasonably interfere with the Executive’s post-Date of
Termination personal or professional commitments or obligations. The Company
shall promptly reimburse the Executive for his out-of-pocket expenses incurred
during his lifetime in connection with the fulfillment of his obligations under
this Section 9(b), but in any event no later than forty-five (45) days following
the month in which the expense was incurred. The expenses eligible for
reimbursement under this Section 9(b) in any calendar year shall not affect any
expenses eligible for reimbursement or in-kind benefits to be provided to the
Executive in any other calendar year. The Executive’s rights under this
Section 9(b) shall not be subject to liquidation or exchange for any other
benefit.

(c) Confidentiality. As a consequence of his unique position as an officer of
the Company, the Executive acknowledges and agrees that he will have broad
access to confidential information, that confidential information will in fact
be developed by him in the course of performing his duties and responsibilities
under this Agreement, and that confidential information furnishes a competitive
advantage in many situations and constitutes, separately and in the aggregate, a
valuable, special and unique asset of the Company. The Executive and the Company
have agreed to certain understandings reflected in a separate non-competition,
confidentiality, invention or similar agreement or agreements, as such agreement
or agreements may be further amended, modified or restated (collectively, the
“ICN Agreement”). Among other things, the ICN Agreement prohibits the Executive
from the unauthorized disclosure of confidential information. The Executive
agrees that the ICN Agreement shall be a part of this Agreement and the terms
and provisions of the ICN Agreement are incorporated herein.

 

13



--------------------------------------------------------------------------------

(d) Non-Disparagement. The Executive shall not make any disparaging remarks, or
any remarks that could reasonably be construed as disparaging, regarding the
Company, or its officers, directors, employees, shareholders, representatives or
agents.

(e) Solicitation. The Executive acknowledges and confirms that the ICN Agreement
prohibits him from soliciting the customers and employees of the Company and the
Executive agrees to be bound by such prohibitions.

(f) Non-Competition. The Executive acknowledges and agrees that the duties and
responsibilities to be performed by him for the Company are of a special and
unusual character which have a unique value to the Company, the loss of which
cannot be adequately compensated by damages in any action in law. The Executive
further acknowledges and agrees that the unique and proprietary knowledge and
information possessed by, or which will be disclosed to, or developed by, the
Executive in the course of his employment with the Company will be such that his
breach of the covenants contained in this Section 9(f) would immeasurably and
irreparably damage the Company regardless of where in the Restricted Area (as
defined below) the activities constituting such breach were to occur. Thus, the
Executive acknowledges and agrees that it is both reasonable and necessary for
the covenants in this Section 9(f) to apply to the Executive’s activities
throughout the Restricted Area and for the Restricted Period (as defined below).
In recognition of the special and unusual character of the duties and
responsibilities of the Executive and as a material inducement to the Company to
continue to employ the Executive in this special and unique capacity, the
Executive covenants and agrees that, during the Term and thereafter during the
Restricted Period, the Executive shall not, on his own account or as an
officer-level or executive-level employee or as a consultant to other
officer-level or executive-level employees, directly or indirectly, in one or a
series of transactions, engage in or be engaged in, within the Restricted Area,
the Business (as defined below) or any business which is competitive with the
Business. Notwithstanding the foregoing, the parties acknowledge and agree that
Executive’s employment or engagement as an officer-level or executive-level
employee or as a consultant to other officer-level or executive-level employees,
of an affiliate, division or business unit of an entity that is not itself
engaged in the Business or any business which is competitive with the Business
will not violate this Section 9(f) even if another affiliate, business unit or
division of such entity is so engaged in the Business or any business which is
competitive with the Business. For purposes of this Section 9(f), the following
terms shall have the following meanings:

(i) “Business” means any business engaged in, any service provided by, or any
product produced by the Company, including, but not limited to, the business of
designing, developing, manufacturing and marketing radio frequency components
and system solutions for mobile communications applications.

(ii) “Restricted Area” means the United States of America.

(iii) “Restricted Period” means the Term and the Compensation Period.

(g) Removal of Materials. During the Term and at any time thereafter, and except
as may be required or deemed necessary or appropriate in connection with the
performance by the Executive of his duties as an employee of the Company, the
Executive shall not copy, dispose of or remove from the Company any customer or
client lists, software, computer programs or other digital intellectual
property, books, records, forms, data, manuals, handbooks or any other papers or
writings belonging to the Company.

 

14



--------------------------------------------------------------------------------

(h) Failure to Comply. In the event that the Executive shall fail to comply with
any provision of this Section 9, and such failure shall continue for ten
(10) days following delivery of notice thereof by the Company to the Executive,
the Company shall have and may exercise any and all rights and remedies
available to the Company at law or otherwise, including but not limited to
recovery of money damages and exercising any other rights or remedies available
at law to a non-breaching party and obtaining an injunction from a court of
competent jurisdiction enjoining and restraining the Executive from committing
such violation. The Executive hereby agrees to submit to the equitable
jurisdiction of any court of competent jurisdiction, without reference to
whether the Executive resides or does business in that jurisdiction at the time
such injunction is sought or entered.

(i) Reasonableness of Restrictions. The Executive and the Company have each
carefully read the provisions of this Section 9 and, having done so, agree that
the restrictions set forth in this Section 9 (including, but not limited to, the
Restricted Period restriction and the Restricted Area restriction set forth in
this Section 9) are fair and necessary to prevent the Executive from unfairly
taking advantage of contacts established, nurtured, serviced, enhanced or
promoted and knowledge gained during the Executive’s employment with the
Company, and are necessary for the reasonable and proper protection of the
Company’s interests. The Executive acknowledges that the covenants contained in
this Section 9 will not cause an undue burden on the Executive. Notwithstanding
the foregoing, in the event any part of the covenants set forth in this
Section 9 shall be held to be invalid or unenforceable, the remaining parts
thereof shall nevertheless continue to be valid and enforceable as though the
invalid or unenforceable parts had not been included therein. In the event that
any provision of this Section 9 shall be declared by a court of competent
jurisdiction to be overbroad as written, the Executive specifically agrees that
the court should modify such provision in order to make it enforceable, and that
a court should view each such provision as severable and enforce those severable
provisions deemed reasonable by such court.

(j) Notice of Covenants and Subsequent Employment. The Executive shall provide
any subsequent employer with written notice of the existence and terms of this
Section 9 prior to commencing employment with any such subsequent employer. In
addition, if so requested by the Company following the Executive’s Termination
of employment, the Executive shall provide notice to the Company of the name of
any new employer and all positions held by the Executive with such employer. Any
notice pursuant to this Section 9(j) shall not be required following the
expiration of the Restricted Period.

(k) Preclearance of Subsequent Employment. The Executive may seek a preclearance
from the Company with respect to whether his acceptance of any employment during
the Restricted Period would constitute a violation of any of the terms of this
Section 9 by providing the Company with a written notice (the “Preclearance
Notice”) requesting such preclearance and describing his intent to accept
employment with a new employer, which Preclearance Notice shall include the name
of the prospective employer, the office, title and position the Executive
intends to accept with such prospective employer, a description of the expected
major responsibilities and duties that Executive expects to have with such
prospective employer and a description of the business engaged or to be engaged
in by the business unit or division of the prospective employer to which
Executive would be assigned. Within ten (10)

 

15



--------------------------------------------------------------------------------

days of its receipt of any Preclearance Notice, the Company shall provide
Executive with a written notice as to its good faith position as to whether the
prospective employment the Executive intends to accept as described in the
Preclearance Notice would or would not constitute a violation of any of the
terms of this Section 9, and Executive shall be entitled to rely on the position
so taken by the Company in determining whether to accept the new employment. If
the Company fails to provide Executive with written notice of its position
within such ten-day period, the Company shall be deemed to have taken the
position that such prospective employment by the Executive would not constitute
a violation of any of the terms of this Section 9. Any preclearance of new
employment to the Executive provided or deemed provided by the Company pursuant
to this Section 9(k) shall be limited to the employment activities as described
in the Preclearance Notice and the Company shall remain free to assert its
rights under this Section 9 for any activities of Executive that are not
described in such Preclearance Notice.

10. Nonalienability. No right of or amount payable to the Executive under this
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, hypothecation, encumbrance, charge, execution,
attachment, levy or similar process or to setoff against any obligations or to
assignment by operation of law. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall be void.
However, this Section 10 shall not prohibit the Executive from designating one
or more persons, on a form satisfactory to the Company, as beneficiary to
receive amounts payable to him under this Agreement in the event that he should
die before receiving them.

11. Successors and Assigns.

(a) The Company. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor or assignee to its business and/or assets as
aforesaid which assumes the obligations of the Company as provided under this
Agreement or which otherwise becomes bound by all of the terms and provisions of
this Agreement by operation of law. The Company and the Executive agree that
this Agreement and all of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company to and shall be assumed by and be binding
upon any successor to the Company; provided, however, that the Company will not
consolidate or merge into or with another person, or transfer all or a material
part of its assets to another person (the “Successor Entity”) unless the
Successor Entity shall assume this Agreement, and upon such assumption, the
Executive and the Successor Entity shall become obligated to perform the terms
and conditions of this Agreement. If at any time during the term of this
Agreement the Executive is employed by an Affiliate (as defined herein) of the
Company, such indirect employment of the Executive by the Company shall not
excuse the Company from performing its obligations under this Agreement as if
the Executive were directly employed by the Company, and the Company agrees that
it shall pay or shall cause such employer to pay any amounts owed to the
Executive pursuant to Section 4 and Section 5 hereof, notwithstanding any such
indirect employment relationship. For the purposes of this Agreement, an
“Affiliate” of the Company shall mean a corporation or other entity a majority
of the voting securities of which is beneficially owned by the Company, or any
other corporation or other entity controlling, controlled by, or under common
control with the Company.

(b) The Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s beneficiary (in accordance with
Section 10 herein) or, if there be no such beneficiary, to the Executive’s
estate.

 

16



--------------------------------------------------------------------------------

12. Waiver; Governing Law. The excuse or waiver of the performance of any
obligation under this Agreement shall only be effective if evidenced by a
written statement signed by a duly authorized representative of the Company. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without regard to the conflict of laws
provisions of any state.

13. Entire Agreement; Amendment. This Agreement contains all of the terms agreed
upon between the Executive and the Company with respect to the subject matter
hereof and, except as provided below, it supersedes all prior understandings and
agreements between the Executive and the Company with respect to the matters
contemplated in the Agreement. Without limiting the effect of the foregoing, the
Executive agrees that this Agreement satisfies any rights he may have had under
any prior understanding or agreement between the Executive and the Company with
respect to the subject matters described therein. The Executive and the Company
agree that no term, provision or condition of this Agreement shall be held to be
altered, amended, changed or waived in any respect except as evidenced by
written agreement of the Executive and the Company (except as otherwise provided
under Section 5(c) herein). Notwithstanding the foregoing or anything to the
contrary in the Agreement, neither this Agreement nor any provision hereof shall
supersede or otherwise limit the Executive’s or the Company’s rights or
obligations pursuant to the ICN Agreement.

14. No Trust Fund; Unfunded Obligation. The obligation of the Company to make
payments hereunder shall constitute an unsecured liability of the Company to the
Executive. The Company shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Executive shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Agreement shall create or be construed as creating a trust of
any kind or any other fiduciary relationship between or among the Company, the
Executive, or any other person. To the extent that any person acquires a right
to receive payment from the Company, such right shall be no greater than the
right of an unsecured creditor of the Company.

 

17



--------------------------------------------------------------------------------

15. Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered, one business day after being sent
for overnight delivery by a nationally recognized overnight courier or three
business days after being mailed by United States registered mail,
return-receipt requested, postage-prepaid, addressed as follows:

 

If to the Company:

RF Micro Devices, Inc.

7628 Thorndike Road

Greensboro, North Carolina 27409-9421

Attention: Chief Financial Officer

If to the Executive:

Norman A. Hilgendorf

7628 Thorndike Road

Greensboro, North Carolina 27409-9421

or such other address as either party have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

16. Jurisdiction, Legal Fees and Expenses. Any action to enforce any of the
provisions of this Agreement shall be brought exclusively in a court of the
State of North Carolina or in a Federal court located within the State of North
Carolina, and by execution and delivery of this Agreement, the Executive and the
Company irrevocably consent to the exclusive jurisdiction of those courts and
the Executive hereby submits to personal jurisdiction in the State of North
Carolina (unless the Company elects to enforce its rights under Section 9(h) in
a different jurisdiction). The Executive and the Company irrevocably waive any
objection, including any objection based on lack of jurisdiction, improper venue
or forum non conveniens, which either may now or hereafter have to the bringing
of any action or proceeding in such jurisdiction in respect to this Agreement or
any transaction related hereto. The Executive and the Company acknowledge and
agree that any service of legal process by mail in the manner provided for
notices under this Agreement constitutes proper legal service of process under
applicable law in any action or proceeding under or in respect to this
Agreement. The Company and the Executive each agree to pay their own legal fees
and related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by them in a claim for relief in any
action brought to obtain or enforce any right or benefit provided in this
Agreement; provided, that the Executive shall be entitled to payment by the
Company of all such fees and expenses paid by the Executive in instituting or
defending any action if the court determines that the Executive substantially
prevailed in any such action by or against the Company. In addition, the Company
and the Executive agree to pay interest on any money judgment or other award
obtained by the other party as a result of any such claim, such interest being
calculated at the rate of interest equal to the Prime Rate as published in the
Wall Street Journal from time to time from the date that payments to such party
should have been made (under this Agreement or as a result of resolution of such
claim); provided, however, that no such interest shall be paid to the extent
that interest already has been awarded to the prevailing party on such amounts.
Any amounts required to be paid pursuant to this Section 16 shall be paid to the
other party within 60 days of the final resolution of such claim giving rise to
such fees and expenses. The expenses eligible for reimbursement under this
Section 16 in any calendar year shall not affect any expenses eligible for
reimbursement or in-kind benefits to be provided to the Executive in any other
calendar year. The Executive’s rights under this Section 16 shall not be subject
to liquidation or exchange for any other benefit.

17. Severability. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall not
affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.

 

18



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. Captions; Gender. The headings and captions contained in the Agreement are
intended for convenience of reference only and have no substantive significance.
References to the masculine gender shall include references to the feminine
gender, and vice versa.

[Signature Page To Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

RF MICRO DEVICES, INC. By:  

/s/ ROBERT A. BRUGGEWORTH

Printed Name: ROBERT A. BRUGGEWORTH Title:   President and Chief Executive
Officer

ATTEST:

 

/s/ WILLIAM A. PRIDDY, JR.

Secretary [Corporate Seal]

 

EXECUTIVE

/s/ NORMAN A. HILGENDORF

NORMAN A. HILGENDORF

 

20